Exhibit 10.1




AMENDMENT NO. 2

TO

WARRANT TO PURCHASE COMMON STOCK




This Amendment No. 2 (the “Warrant Amendment”) to the Warrant to Purchase Common
Stock (as amended, the “Warrant”) dated as of January 21, 2014 is entered into
to be effective as of May 1, 2015, by and among Advanced Cannabis Solutions,
Inc., a Colorado corporation (the “Company”), and the holder of the Warrant,
Full Circle Capital Corporation, a Maryland corporation (the “Holder”).
Capitalized terms used herein and not defined shall have the meanings set forth
in the Securities Purchase Agreement entered into by the Company and the Holder
and dated as of January 21, 2014 (the “SPA”).




WHEREAS, pursuant to the SPA, the Company sold to the Holder a Warrant to
purchase up to 1,000,000 shares of Common Stock;




WHEREAS, subject to certain conditions in the SPA, the Company may issue to the
Holder a promissory note or series of promissory notes in the principal amount
of up to $7,500,000 and subsequent additional promissory notes in the amount of
up to $22,500,000 (each a “Note”);




WHEREAS, pursuant to Amendment No.1 to Warrant to Purchase Common Stock dated
September __, 2014, the Company and the Holder amended the Warrant whereupon,
among other things, the amount of shares issuable upon the exercise of the
Warrant was increased to 1,400,000 shares of Common Stock;




WHEREAS, the Holder partially exercised the Warrant and currently holds 185,000
warrants; and




WHEREAS, the Holder and the Company desire to further amend the terms of the
Warrant to better reflect current market conditions for the Company’s Common
Stock and the business and industry as a whole.




NOW THEREFORE, in consideration of the above, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




 

1.1

Notwithstanding the terms of the Warrant, Holder grants Company the ability to
cashless exercise 160,000 warrants and for such cashless exercise, Holder shall
receive 100,000 shares of the Company’s Common Stock (the “Cashless Shares”);

 

 

 

 

1.2

Company shall endeavor to deliver the 100,000 Cashless Shares to Holder as book
entry securities (in accordance with Holder’s delivery instructions), without
any restrictive legend and thus not restricted from sale or transfer by Holder
(except as limited by securities laws in general with respect to common stock).

 

 

 

 

1.3

In the event Company is unable to deliver the 100,000 Cashless Shares as set
forth in section 1.2 above, Company shall deliver the Cashless Shares to Holder
in a manner similar to the prior cashless exercise by Holder whereby the
Cashless Shares were delivered to Holder in certificated form and counsel to
Company (at the request and expense of Company) issued a Rule 144 opinion (the
“Opinion”) in favor of Holder with respect to the Cashless Shares. Company shall
provide an electronic copy of the share certificate and Opinion on the date
hereof.

 

 

 

 

1.4

All other terms and provisions of the Warrant in direct conflict with the
amendment specifically set forth herein are hereby amended to conform to this
Warrant Amendment; and except for this Warrant Amendment, all other terms and
conditions of the Warrant shall remain unamended hereby and in full force and
effect.

 

 

 

 

1.5

This Warrant Amendment, together with the Warrant, embodies the entire agreement
and understanding between the Company and the Holder relating to the subject
matter hereof and supersedes all prior agreements and understandings relating to
such subject matter.

 

 

 

 

1.6

If any provision of this Warrant Amendment, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Warrant Amendment, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

 

 

 

 

1.7

This Warrant Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed an original, but all of which taken together shall constitute
one and the same agreement. A facsimile transmission of this signed Warrant
Amendment shall be legal and binding on all parties hereto.




[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly caused this Warrant Amendment
to be executed and delivered on the date first written above.







COMPANY:

 

HOLDER:

ADVANCED CANNABIS SOLUTIONS, INC.

 

FULL CIRCLE CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 






